

115 HR 6262 IH: Mitigating Attacks on Diplomats Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6262IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report on the efforts and options to mitigate the acoustic attacks on Foreign Service
			 officers and their families and the physical protection capabilities to
			 protect United States embassies, consulates, and residences, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Mitigating Attacks on Diplomats Act. 2.Acoustic attack study (a)Study requiredThe Secretary of State, in coordination with the Secretary of Health and Human Services, the Secretary of Commerce, the Attorney General, the Secretary of Defense, and the Secretary of Energy, and in consultation with the Director of National Intelligence, shall carry out a study to determine the appropriate standards and procedures that—
 (1)can be used to counter hypersonic acoustic attacks on Foreign Service officers and their families; and
 (2)include methods to support physical protection practices and procedures applicable to United States embassies, consulates, and embassy residences.
				(b)Reports to Congress
 (1)Preliminary findingsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall provide to the appropriate congressional committees the initial findings of the study required under subsection (a).
 (2)ReportNot later than 360 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report containing the complete findings of the study required under subsection (a).
 (3)Form of reportThe findings required under paragraph (1) and the report required under paragraph (2) shall be provided and submitted, respectively, in unclassified form, but may contain classified annexes.
 (c) DefinitionIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)in the House of Representatives— (i)the Committee on Foreign Affairs;
 (ii)the Committee on Armed Services; (iii)the Committee on Homeland Security; and
 (iv)the Permanent Select Committee on Intelligence; and (B)in the Senate—
 (i)the Committee on Foreign Relations; (ii)the Committee on Armed Services;
 (iii)the Committee on Homeland Security and Governmental Affairs; and (iv)the Select Committee on Intelligence.
 (2)Foreign Service officerThe term Foreign Service officer has the meaning given such term in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903).
				